Judgment reversed and new trial granted, with costs to appellant to abide event. Held, the instrument dated April 26, 1913, was a deed of certain standing timber, subject to the conditions and limitations that the timber conveyed should be cleaned up and removed as it was cut, and the grantees were not to return upon any portion of the premises so cleaned up after they were once cut over; and that such timber was to be cut and removed within seven years. The grantees, therefore, would lose their right to take the standing timber after seven years had elapsed; and if they failed to clean up the timber they had bought, when the premises were first cut over. These conditions and limitations were made for the benefit of the remaining real property of the grantor who is entitled to enforce them and to restrain continuing trespass in violation of his rights. This rule would apply to the premises and rights of the grantor under any modification or extension of the conditions or limitations in the original conveyance. The conditions in the original deed were subsequently modified and extended by an agreement executed October 20, 1915, the terms of which are in dispute because of a certain interlineation therein. This litigated question was not decided by the trial court, but should be decided so that the instruments may be construed together and the rights of the parties under the conditions in the deed, as so modified, may be determined. All concur.